SWAIN, J.
I dissent. The purchasers signed not only the offer which contained the provision “Bylee and Cogburn to get loan on 15123 Cabell for down payment” but also signed escrow instructions (No. 11279), dated November 4, 1953, in which they agreed to purchase the property on the terms set out in the listing agreement no mention being made as to Bylee and Cogburn getting a loan. In addition to that, a loan escrow was opened (see plaintiff’s Ex. F) into which the lender deposited $4,500 with instructions “When escrow closed transfer net proceeds to escrow No. 11279.” The defendants and Mrs. De Fini’s attorney were informed of this prior to November 11, 1953. It is true that the loan escrow was not opened until November 17, 1953, but the escrows support the finding that on or about the 3d day of November, 1953, “plaintiffs had produced ... a buyer ready, willing, and able to purchase said property on the terms and under the conditions required in said contract.”
The reason which Mr. De Fini gave for not signing the
*882escrow instructions was that he would not sign until his wife signed. Mrs. De Fini refused to sign until the full down payment was deposited in escrow. Neither reason is a defense. Plaintiffs were required to obtain a qualified purchaser before the listing expired but this does not mean the sale had to be completed by that date. The purchaser had a reasonable time thereafter to complete the sale; this included putting the balance of the down payment into the escrow. Laack v. Dimmick (1928), 95 Cal.App. 456, 470-471 [273 P. 50] holds, “It is the contention of defendants that ‘under the circumstances of the instant case it is apparent that the purchaser must not only be ready at the time of his announced desire to purchase, but continue to be able to respond as and when the seller presents his deed and certificate of title.’ . . . The purchaser must be able to buy; and the word ‘able’ means financially able; this does not mean, however, that such purchaser must have all the money in his immediate possession or to his credit at a bank, but only that he must be able to command the necessary funds to close the deal within the time required. Even where the purchaser was not personally able to buy, it was said that ‘it is sufficient if he has arranged so that these funds will be available for payment when the time comes to close the transaction, although part of it be obtained on the purchase property itself. ’ (Pellaton v. Brunski, 69 Cal.App. 301 [231 P. 583].) It is much more clearly sufficient if the purchaser has assets of greater value than the purchase price and a financial rating which will enable him to command the funds when needed. For in such event the purchaser is not only able to purchase but is able to respond in damages if he refuse to go ahead with the contract. Furthermore, the contract of sale provided that the balance of the purchase price was payable ‘within . . . days’ from date upon the execution and delivery of a deed and a guarantee certificate of title showing title in the owner. Where a contract for the sale of realty does not fix the time for final payment, a reasonable time is allowed. (McGibbon v. Schmidt, 172 Cal. 70, 75 [155 P. 460].) Or, to state it in other words, the rule that a purchaser must be ready, willing, and able means, where no time is fixed in the contract, that he must be ready, willing, and able to carry out the purchase within a reasonable time. (Bunyard v. Farman, 176 Mo.App. 89 [161 S.W. 640].)”
I would affirm the judgment.